                                                                     Case 2:16-cv-00883-GMN-EJY Document 64 Filed 09/03/19 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC
                                                             8
                                                                                                     UNITED STATES DISTRICT COURT
                                                             9                                                DISTRICT OF NEVADA
                                                            10   NATIONSTAR MORTGAGE LLC                                           Case No.: 2:16-cv-00883-GMN-EJY
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                       Plaintiff,
                                                                                                                                   STIPULATION AND ORDER TO EXTEND
                      LAS VEGAS, NEVADA 89134




                                                            12                vs.                                                  DEADLINES    TO    FILE   REPLIES
AKERMAN LLP




                                                                                                                                   SUPPORTING     THEIR    SUMMARY
                                                            13   GREEN    VALLEY    SOUTH    OWNERS                                JUDGMENT MOTIONS
                                                                 ASSOCIATION    NO.      1;  NEVADA
                                                            14   ASSOCIATION SERVICES, INC.; and SFR                               (ECF Nos. 59, 60)
                                                                 INVESTMENTS POOL 1, LLC
                                                            15
                                                                                     Defendants.
                                                            16

                                                            17

                                                            18                Nationstar Mortgage LLC and SFR Investments Pool 1, LLC1 stipulate as follows:

                                                            19                Nationstar and SFR moved for summary judgment on July 31, 2019. (ECF Nos. 59-60.) They

                                                            20   responded to each others motions on August 21, 2019. (ECF Nos. 62, 63.) Their deadlines to file

                                                            21   replies in support of their motions in September 4, 2019. See Local Rule 7-2(b). The parties stipulate

                                                            22   to extending their deadlines to file replies supporting their summary judgment motions by fourteen

                                                            23   days or until September 18, 2019, to allow the parties adequate time to respond to the arguments

                                                            24   contained in the respective responses.

                                                            25   ///

                                                            26   ///

                                                            27   1
                                                                  Green Valley is not a party to this stipulation as it and Nationstar settled the claims Nationstar asserts against it. (See
                                                            28   ECF No. 58.) Since Nevada Association Services has not moved for summary judgment or responded to Nationstar's
                                                                 motion, it also is not included in the stipulation.
                                                                                                                          1
                                                                 50030398;1
                                                                 50030398;1
                                                                     Case 2:16-cv-00883-GMN-EJY Document 64 Filed 09/03/19 Page 2 of 2




                                                             1                This is parties' first request for an extension of this deadline and is not being made for the

                                                             2   purpose of delay.

                                                             3
                                                                              September 3rd, 2019.
                                                             4

                                                             5    AKERMAN LLP                                             KIM GILBERT EBRON

                                                             6
                                                                  /s/ Donna M. Wittig                                     /s/ Diana S. Ebron
                                                             7    ARIEL E. STERN, ESQ.                                    DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8276                                     Nevada Bar No. 10580
                                                             8    DONNA M. WITTIG, ESQ.                                   JACQUELINE A. GILBERT, ESQ.
                                                             9    Nevada Bar No. 11015                                    Nevada Bar No. 10593
                                                                  1635 Village Center Circle, Ste. 200                    KAREN L. HANKS, ESQ.
                                                            10    Las Vegas, Nevada 89134                                 Nevada Bar No. 9578
                                                                                                                          7625 Dean Martin Drive, Suite 110
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    Attorneys for Nationstar Mortgage LLC                   Las Vegas, Nevada 89139
                      LAS VEGAS, NEVADA 89134




                                                            12                                                            Attorneys for SFR Investments Pool 1, LLC
AKERMAN LLP




                                                            13

                                                            14    IT IS SO ORDERED

                                                            15
                                                                 DATED this ____
                                                                             12 day of September, 2019.
                                                            16   NUNC PRO TUNC: September 3, 2019.
                                                            17

                                                            18

                                                            19                                                     Gloria M. Navarro, District Judge
                                                                                                                   UNITED STATES DISTRICT COURT
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 50030398;1
                                                                 50030398;1
